Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 26, 2004, which dismissed claimant’s appeal from a decision of the Administrative Law Judge as untimely.
By decision dated and mailed on December 4, 2003, an Administrative Law Judge sustained an initial determination ruling that claimant voluntarily left his employment as an *701airport security checker without good cause and assessed him a recoverable overpayment of benefits and forfeiture of benefits days based upon willful false statements. The record establishes that claimant received the Administrative Law Judge’s decision shortly after it was mailed. Although that decision notified claimant that he had 20 days in which to appeal, he failed to read all of the appeal instructions and did not appeal the decision until January 13, 2004. In the absence of a reasonable excuse for failing to comply with the strict 20-day statutory time period set forth in Labor Law § 621 (1), we find no reason to disturb the decision of the Unemployment Insurance Appeal Board dismissing the appeal as untimely (see Matter of Grunkorn [Commissioner of Labor], 6 AD3d 913 [2004]; Matter of Werekoh [Commissioner of Labor], 4 AD3d 724 [2004]). Claimant’s attempt to argue the underlying merits of the December 4, 2003 decision is, therefore, not properly before this Court (see id.).
Cardona, P.J., Crew III, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.